Citation Nr: 1749417	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  11-14 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for irritable bowel syndrome (IBS).

2.  Entitlement to service connection for IBS.


REPRESENTATION

The Veteran represented by:       California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1976 to January 1981. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) in Oakland, California.

In May 2017, the Board received notice from the Veteran to withdraw his request for a travel board hearing.

The issue of entitlement to service connection for IBS is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2007 rating decision denied service connection for IBS.  The Veteran did not appeal the decision and it became final.

2.  Evidence associated with the claim file since the June 2007 denial is relevant and probative.  


CONCLUSION OF LAW

1.  The June 2007 rating decision denying service connection for IBS is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been received and the claim for service connection for IBS is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. §§ 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this case, the Board is reopening the issue of entitlement to service connection for IBS.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

Legal Criteria and Analysis

Service connection for IBS was denied in a June 2007 rating decision on the basis that while there was as showing of a current disability, there was no competent evidence of a nexus to service.  A Statement of the Case (SOC) was issued in November 2009.  The Veteran did not appeal the decision and it became final.  

The RO's June 2007 decision is final based upon the evidence then of record.  A prior final decision will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  If the Board determines that the evidence is new and material, the case is reopened and evaluated in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making this determination, the Board must look at all of the evidence submitted since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the present case, this means that the Board must look at all the evidence submitted since the June 2007 decision.

The Board notes that the applicable regulation requires that new and material evidence is evidence that has not been previously submitted to agency decision makers, which relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which, by itself or in connection with evidence previously assembled, must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Board has made careful review of the record and finds that new and material evidence has been submitted by the Veteran.  Specifically, the Board points to a number of lay statements addressing the Veteran's difficultly with bowel movements in service and shortly thereafter.  As new and material evidence has been submitted to reopen the issue of entitlement to service connection for IBS, the issue is reopened and in this regard, the Veteran's appeal is granted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

The application to reopen the claim for service connection for IBS is granted.


REMAND

The Board finds that further development is needed before it may adjudicate the issue of entitlement to service connection for IBS.  Specifically, the Board finds that a medical opinion is needed to address whether the Veteran's current disability is related to service or a service-connected disability.  

The Veteran was last afforded a VA examination in July 2008.  However, it is not clear that the examiner addressed lay statements, included in the record at that time, indicating that the Veteran's IBS had been ongoing since service.  The Board also notes that new evidence has been associated with the claim file that should be considered by a medical examiner.  In addition, the Veteran indicated in his NOD, received in December 2010, that his IBS may be due to his stress.  The Board notes that the Veteran is service-connected for post-traumatic stress disorder (PTSD) with depression.  Therefore, the examiner should also address whether the Veteran's IBS may be secondary to his service-connected disability(ies).

Thus, the Board will remand to afford the Veteran a new examination to address the etiology of his IBS.  Accordingly, the case is REMANDED for the following action:

Obtain a medical opinion addressing the etiology of the Veteran's IBS.  If necessary, schedule the Veteran for an appropriate examination.  The examiner should be provided a copy of the claim file, including all lay statements submitted by the Veteran and others regarding his IBS.  A review of the claim file should be noted in any subsequent opinion.  After reviewing the claim file, the examiner should answer the following question:

Is it at least as likely as not (i.e., a likelihood of 50 percent probability or greater) that the Veteran's IBS is related to his active duty service?

In addition, the examiner is asked to opine as to whether it is at least as likely as not (i.e., a likelihood of 50 percent probability or greater) that the Veteran's IBS was caused or aggravated by a service-connected disability.

A detailed rationale for the opinion must be provided.

The examiner must be notified that service connection is currently in effect for: PTSD with depression; tinnitus; bilateral hearing loss.

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


